In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                     No. 06-15-00173-CR



                                 GARY CARSON, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee



                           On Appeal from the 102nd District Court
                                   Bowie County, Texas
                               Trial Court No. 15F0536-102




                      Before Morriss, C.J., Burgess and Moseley,* JJ.
                    Memorandum Opinion on Remand by Justice Moseley




________________________

*Bailey C. Moseley, Justice, Retired, Sitting by Assignment
                           MEMORANDUM OPINION ON REMAND
           Gary Carson was convicted on open guilty pleas in the 102nd Judicial District Court of

Bowie County, Texas, of three counts 1 of assault on public servants who were performing public

servant duties, 2 the penalties being enhanced by previous convictions, 3and three counts of bail

jumping. 4 Carson v. State, 515 S.W.3d 372, 374 (Tex. App.—Texarkana 2017), rev’d, Nos. PD-

0205-17, PD-0206-17, PD-0207-17, PD-0208-17, 2018 WL 4472228, at *5 (Tex. Crim. App.

Sept. 19, 2018). Carson executed a written waiver of his right to appeal, and after a trial on

punishment, the trial court sentenced him to fifty years’ imprisonment in each of the assault cases

and ten years’ imprisonment on each count of the bail jumping. 5 Id. This Court reversed and

remanded the case for a new trial on punishment, having found that Carson’s appellate waiver of

appeal was invalid and that fundamental error was committed at sentencing. Id. at 385–86. The

Texas Court of Criminal Appeals found that Carson’s waiver was valid, reversed our judgment,

and remanded the case to this Court for consideration of Carson’s heretofore unaddressed

argument.



1
 The charges were made through four separate indictments. Carson has filed a single brief raising the same issues in
all four cases. We reach the same result in the other three cases, released today in separate opinions in cause numbers
06-15-00170-CR, 06-15-00171-CR, and 06-15-00172-CR.
2
    TEX. PENAL CODE ANN. § 22.01(b)(1) (West Supp. 2018).
3
    TEX. PENAL CODE ANN. § 12.425 (West Supp. 2018).
4
    TEX. PENAL CODE ANN. § 38.10 (West 2016).
5
 The assault charges were enhanced by two prior felony convictions, to which Carson pled true. The fifty-year
sentences were to run concurrently to each other, and the ten-year sentences were to run concurrently to each other,
but consecutively to the fifty-year sentences.
                                                          2
         Here, Carson appeals from his convictions on three counts of bail jumping. He contends

that despite the waiver, he may still appeal his conviction under the Young exception. 6 Carson,

2018 WL 4472228, at *5.

         We addressed this issue in detail in our opinion of this date on Carson’s appeal in cause

number 06-15-00170-CR. For the reasons stated therein, we likewise overrule Carson’s point of

error here.

         We affirm the trial court’s judgment.




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            October 25, 2018
Date Decided:              January 9, 2019

Do Not Publish




6
 Because the underlying facts of the case have been discussed in detail in our prior opinion in this case, we address
only those facts relevant to the point of error presented on remand.